Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The precise definition of “feed water” is unclear. “Waste water” appears to be used elsewhere in the instant application, so the examiner is assuming that was intended. 
The following title is suggested: Domestic water and waste water heating and cooling system with heat exchangers and a heat pump
Claim Objections
Claim 9 is objected to because of the following informalities:  This claim mentions “said valve means and pump means” (starting on the first line of the claims), which lacks antecedent basis. The examiner believes this claim should have been written as dependent on claim 8, which would solve the antecedent basis issue. Appropriate correction is required.
Claim 10-13 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only.  See MPEP § 608.01(n).  Accordingly, the claims have not been further treated on the merits.
Claims 18 and 19 is objected to because of the following informalities:  These claims mentions a “second inlet temperature”, which lacks antecedent basis. The examiner believes the claims should have instead stated “second inlet water supply temperature”. Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 9 mentions a “valve means and pump means”, satisfying the first prong of the test. The function of the valve means is to operate like a valve, and similarly, the function of the pump means is to operate like a pump. The claim does not provide sufficient structure to perform these functions. Consequently, the claim is interpreted consistent with the specifications, which describe valves 1, 2, 3, 4, 5, 6, 7 and pumps 11, 80, 82, and 84; see p. 11 of the instant specifications.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maurice (FR-3043758-A1).
Regarding claim 1, Maurice discloses:
Apparatus for transferring heat energy comprising:
a first heat exchanger (Maurice, fig. 2, first exchanger 12) for transferring thermal energy between waste water fluid (Maurice, fig. 2, waste water flows in gallery 2; see translation in the file wrapper, lines 140-141: “gallery 2 subterranean having a low part 20 wherein flowing the wastewater”) and a first fluid (Maurice translation in the file wrapper, line 192, “coolant (e.g. hydrofluorocarbons, HFCs)”;
a second heat exchanger (Maurice, fig. 2, second exchanger 14) connected to the first heat exchanger for transferring heat energy between the first fluid and a domestic water supply (Maurice translation in the file wrapper, lines 198-199: “in particular water from a water heater”).
Regarding claim 2, Maurice discloses:
Apparatus as claimed in claim 1 wherein said waste water fluid is cooler than said first fluid (Maurice translation in the file wrapper, lines 205-206: “the sewer is a cold source”) so that said first heat exchanger cools said first fluid.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Moure (US-20120159980-A1) in view of Ellis (US-20140123689-A1).
Regarding claim 1, Moure discloses:
Apparatus for transferring heat energy (Moure, fig. 1, thermal system 2) comprising:
a first heat exchanger (Moure, fig. 1, heat exchanger 20) for transferring thermal energy between waste water fluid (Moure, fig. 1, waterwater E, para. 0025) and a first fluid (Moure, para. 0026: “heat transfer fluid”).
Moure fails to explicitly disclose:
a second heat exchanger connected to the first heat exchanger for transferring heat energy between the first fluid and a domestic water supply.
Ellis teaches:
a second heat exchanger (Ellis, fig. 1, desuperheater 40) connected to the first heat exchanger (Ellis, fig. 1, source heat exchanger 22; see fluid connection between the two) for transferring heat energy between the first fluid and a domestic water supply (Ellis, para. 0026: “the desuperheater 40, where heat can be rejected to the domestic water”).
Therefore, it would have been obvious to a person skilled in the art at the time the invention was filed to modify the apparatus for transferring heat energy of Moure to include the above claim limitations in view of the teachings of Ellis (in the field of heat pump water heaters) to reduce building energy consumption through a single integrated heat pump system (Ellis, para. 0009).

    PNG
    media_image1.png
    755
    722
    media_image1.png
    Greyscale

Figure 1: Moure in view of Ellis.
For clarity of the record, figure 1 is provided in this office action to show how the combination is being made in more detail by including features of both Moure’s fig. 1 and Elllis’ fig. 1. The control valve 27 of Moure is substituted for the reversing valve 56 of Ellis, and the flow loop on the right in Ellis associated with the reversing valve 56 is added. The heat pump 4 of Moure is put on the flow loop on the right as this is necessary due to the flow direction; it can not be added to the side of the heat exchanger 20 of Moure as the flow changes direction on that side per Ellis (see Ellis, figs. 1 and 2, paras. 0023 and 0027). The desuperheater 40 is kept on the flow loop on the right per Ellis. The pump 24 of 
Regarding claim 2, the combined teachings teach:
Apparatus as claimed in claim 1.
The combined teachings fail to explicitly teach:
wherein said waste water fluid is cooler than said first fluid so that said first heat exchanger cools said first fluid.
Ellis teaches:
wherein said waste water fluid is cooler than said first fluid so that said first heat exchanger cools said first fluid (Ellis para. 0013: “The source heat exchanger 22 is operable alternately as an evaporator and a condenser to selectively reject heat to or absorb heat from the source”; when in the heat rejection mode, the temperature of the first fluid must be higher than that of the waste water in order for heat to be rejected to the waste water according to Newton’s law of cooling).
Therefore, it would have been obvious to a person skilled in the art at the time the invention was filed to modify the apparatus for transferring heat energy of the combined teachings to include the above claim limitations in view of the teachings of Ellis (in the field of heat pump water heaters) to reduce building energy consumption through a single integrated heat pump system (Ellis, para. 0009).
Regarding claim 3, the combined teachings teach:
Apparatus as claimed in claim 2 wherein said domestic water supply is cooler than said cooled first fluid so that said second heat exchanger further cools said cooled first fluid
Regarding claim 4, the combined teachings teach:
Apparatus as claimed in claim 3 further including a heat pump (Moure, fig. 1, heat pump 4) connected to said first (Moure, fig. 1, heat exchanger 20) and second heat exchangers (Ellis, fig. 1, desuperheater 40; as stated in the rejection for claim 1, the second heat exchanger is in fluid communication with the first in Ellis, so by consequence the combination will have a second heat exchanger in fluid communication with the heat pump as the heat pump is in fluid communication with the first heat exchanger in Moure).
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moure (US-20120159980-A1) in view of Ellis (US-20140123689-A1) as applied to claim 4 above, and further in view of HUBER (Screen capture from YouTube video clip entitled "HUBER Wastewater Heat Exchanger RoWin – Animation”).
Regarding claim 5, the combined teachings teach:
Apparatus as claimed in claim 4.
The combined teachings fail to explicitly teach:
wherein said first heat exchanger comprises a Huber Rowin heat exchanger having a first waste water inlet and a first waste water outlet and a second fluid inlet and a second fluid outlet wherein:
waste water flows through said first waste water inlet to said first waste water outlet;
while said first fluid flows through said second fluid inlet to said second fluid outlet for transferring heat energy between said waste water fluid and said first fluid.
HUBER teaches:
wherein said first heat exchanger comprises a Huber Rowin heat exchanger (see video) having a first waste water inlet (top right below second fluid inlet) and a first waste water outlet (bottom left) and a second fluid inlet (top right above first waste water inlet) and a second fluid outlet (top left) wherein:
waste water flows through said first waste water inlet to said first waste water outlet (see large center flow arrows at 0:25);
while said first fluid flows through said second fluid inlet to said second fluid outlet (see small flow arrows at top right and left at 0:25) for transferring heat energy between said waste water fluid and said first fluid.
Therefore, it would have been obvious to a person skilled in the art at the time the invention was filed to modify the apparatus for transferring heat energy of the combined teachings to include the above claim limitations in view of the teachings of HUBER (in the field of waste water heat exchangers) to have reliable cleaning of the heat exchanger surface (HUBER, time stamp 0:52).
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moure (US-20120159980-A1) in view of Ellis (US-20140123689-A1) and HUBER (Screen capture from YouTube video clip entitled "HUBER Wastewater Heat Exchanger RoWin – Animation”) as applied to claim 5 above, and further in view of Stewart (US-20070221362-A1).
Regarding claim 6, the combined teachings teach:
Apparatus as claimed in claim 5.
The combined teachings fail to explicitly teach:
wherein said second heat exchanger comprises a plate frame heat exchanger.
Kaufmann teaches:
wherein said second heat exchanger comprises a plate frame heat exchanger (Kaufmann, abstract).
Therefore, it would have been obvious to a person skilled in the art at the time the invention was filed to modify the apparatus for transferring heat energy of the combined teachings to include the .
Claim 7-9 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ellis (US-20140123689-A1) in view of Tomczyk (https://www.achrnews.com/articles/133119-the-professor-dont-forget-about-water-as-a-refrigerant) and Moure (US-20120159980-A1).
Regarding claim 7, Ellis discloses:
A heat exchange system (Ellis, fig. 3, circuit 10) for transferring heat energy to control the temperature of a building comprising (Ellis, para. 0009):
a first heat exchanger (Ellis, fig. 3, source heat exchanger 22) having a first (fig. 2 of this office action, ref. no. 12’) and second inlet (fig. 2 of this office action, ref. no. 14’) and a first (fig. 2 of this office action, ref. no. 16’) and second outlet (fig. 2 of this office action, ref. no. 18’) wherein source water (Ellis, para. 0013: “source such as water or air that serves as a heat sink or heat source”; note difference with waste water of instant application) flows through said first inlet of said first heat exchanger and out said first outlet while a refrigerant supply (Ellis, para. 0013: “refrigerant-to-water heat exchanger”; note difference with water supply of instant application) flows through said second inlet through said first heat exchanger and out said second outlet so as to transfer heat energy between said source water and said refrigerant supply;
a second heat exchanger (Ellis, fig. 3, supply heat exchanger 20 and desuperheater 40) having a first (fig. 2 of this office action, ref. no. 32) and second inlet (fig. 2 of this office action, ref. no. 36’) and a first (fig. 2 of this office action, ref. no. 38) and second outlet (fig. 2 of this office action, ref. no. 34’) wherein domestic water flows (Ellis, para. 0012) through said first inlet, through said second heat exchanger and out said first outlet while said refrigerant supply from said second outlet of said first heat exchanger flows control the temperature of said building (Ellis, paras. 0004-0005 show that different operating modes of this circuit allow for controlling the building temperature).

    PNG
    media_image2.png
    773
    807
    media_image2.png
    Greyscale

Figure 2: An annotated version of Ellis, fig. 3.
Ellis fails to explicitly teach:
where the source water is waste water; and
where the refrigerant is water.
Moure teaches:
where the supply water is waste water (Moure, fig. 1, waterwater E, para. 0025).
Therefore, it would have been obvious to a person skilled in the art at the time the invention was filed to modify the heat exchange system of the Ellis to include the above claim limitations in view of the teachings of Moure (in the field of heat recovery devices) to allow efficient heat recovery without perturbing the flow of waste water (Moure, para. 0004).
Tomczyk teaches:
where the refrigerant is water (Tomczyk, second para.).
Therefore, it would have been obvious to a person skilled in the art at the time the invention was filed to modify the heat exchange system of the combined teachings to include the above claim limitations in view of the teachings of Tomczyk (in the field of refrigerants) because water is environmentally safe, nontoxic, nonflammable, nonexplosive, available almost anywhere, very inexpensive, and has a very high latent heat of vaporization (Tomczyk, second para.).
Regarding claim 8, the combined teachings teach:
A heat exchange system as claimed in claim 7 further including valve (Ellis, fig. 1, reversing valve 56) means and pump (Ellis, fig. 1, compressor 12) means for selectively delivering at least a first circuit (Ellis, fig. 1, circuit highlighted in thicker lines) for cooling the temperature of said building (end of para. 0024: “absorbing heat from the space to cool the space”) wherein the temperature of said waste water is cooler than said water supply (Ellis, para. 0023: "heat is rejected to the source"; according to Newton’s law of cooling this requires that the temperature of the waste water is cooler than the temperature of the water supply) for cooling said water supply through said first heat exchanger, and for further cooling said water supply through said second heat exchanger so as to cool said building (Ellis, para. 0023: “Refrigerant fluid leaving the compressor outlet 18 through the discharge line 46 passes through the desuperheater 40, where heat can be rejected to the domestic water.”; this will inherently cool the water supply).
Regarding claim 9, the combined teachings teach:
A heat exchange system as claimed in claim 8 wherein said valve means and pump means selectively deliver at least a second circuit (Ellis, fig. 2, circuit highlighted in thicker lines) for heating the temperature of said building wherein the temperature of said waste water is warmer than said water supply (Ellis, para. 0027: "Expanded low-pressure refrigerant is metered into the source heat exchanger 22, which in this mode is operating as an evaporator, absorbing heat"; according to Newton’s law of cooling this requires that the temperature of the waste water is warmer than the temperature of the water supply) for heating said water supply through said first heat exchanger and said second heat exchanger is bypassed so as to heat said building (Ellis, fig. 2, see the supply heat exchanger 20 has been bypassed and that flow is now going through the space heat exchanger 30; note that the desuperheater 40 considered part of the “second heat exchanger” is not bypassed).
Regarding claim 14, Ellis discloses:
A method of controlling the temperature of a building (Ellis, fig. 1, structure S; para. 0009 specifically mentions a building) comprising the steps of :
(b) introducing a refrigerant supply (Ellis, para. 0025; note difference with water supply of instant application) into the first heat exchanger (Ellis, fig. 3, source heat exchanger 22);
(c) introducing the thermally treated refrigerant supply to a second heat exchanger (Ellis, fig. 1, supply heat exchanger 20 and desuperheater 40);
(d) introducing domestic water into the second heat exchanger (Ellis, para. 0012) so as to transfer thermal energy between said thermally treated water supply and said domestic water so as to:
i) produced a supplemented thermally treated refrigerant supply (Ellis, para. 0025; note difference with water supply of instant application), and
ii) produce thermally treated domestic water (Ellis, para. 0012: “heat the water supply”)
(e) introducing said thermally treated domestic water to said building (Ellis, para. 0012: “first heat exchanger 20 fluidly connectable to the structure's domestic water supply”; via outlet of supply heat exchanger 20); and
(f) selectively returning said supplemented thermally treated refrigerant supply to said second heat exchanger (Ellis, para. 0025: “any refrigerant present in the water supply heat exchanger 20 will be evaporated and pulled back into the active refrigerant circuit”; selectivity comes from different modes demonstrated in figs. 2 and 3).
Ellis fails to explicitly teach:
where the refrigerant is water;
(a) introducing waste water from a sewer into a first heat exchanger; and
(b) introducing a water supply into the first heat exchanger so as to transfer heat energy between said water supply and waste water so as to:
i) produce thermally treated water supply, and
ii) produce thermally treated waste water returned to the sewer.
Tomczyk teaches:
where the refrigerant is water (Tomczyk, second para.).
Therefore, it would have been obvious to a person skilled in the art at the time the invention was filed to modify the method of Ellis to include the above claim limitations in view of the teachings of Tomczyk (in the field of refrigerants) because water is environmentally safe, nontoxic, nonflammable, nonexplosive, available almost anywhere, very inexpensive, and has a very high latent heat of vaporization (Tomczyk, second para.).
Mouve teaches:
(a) introducing waste water (Moure, fig. 1, waterwater E, paras. 0024-0025) from a sewer into a first heat exchanger (Moure, fig. 1, heat exchanger 20, corresponding to Ellis, fig. 3, source heat exchanger 22); and
(b) introducing a water supply (Moure, para. 0026: “heat transfer fluid” which is water as taught by Tomczyk) into the first heat exchanger (Moure, para. 0026 also: “successively passing through the heat exchanger 20”) so as to transfer heat energy between said water supply and waste water so as to:
i) produce thermally treated water supply (Moure, para. 0032: “successively passing through the heat exchanger 20 in which it takes up calories from the wastewater”), and
ii) produce thermally treated waste water returned to the sewer (Moure, fig. 1, waterwater E leaving the heat exchanger 20, paras. 0024-0025).
Therefore, it would have been obvious to a person skilled in the art at the time the invention was filed to modify the method of the combined teachings to include the above claim limitations in view of the teachings of Moure (in the field of heat recovery devices) to allow efficient heat recovery without perturbing the flow of waste water (Moure, para. 0004).
Regarding claim 15, the combined teachings teach:
A method of controlling the temperature of a building as claimed in claim 14 the first heat exchanger (Ellis, fig. 3, source heat exchanger 22) has a first (fig. 2 of this office action, ref. no. 12’) and second inlet (fig. 2 of this office action, ref. no. 14’) and a first (fig. 2 of this office action, ref. no. 16’) and second outlet (fig. 2 of this office action, ref. no. 18’) and said second heat exchanger (Ellis, fig. 3, supply heat exchanger 20 and desuperheater 40) has a first (fig. 2 of this office action, ref. no. 32) and second inlet (fig. 2 of this office action, ref. no. 36’) and a first (fig. 2 of this office action, ref. no. 38) and second outlet (fig. 2 of this office action, ref. no. 34’), and :
(a) wherein said waste water is introduced at said first inlet of said first heat exchanger at a first waste water temperature and exits said first outlet of said first heat exchanger as said thermally treated waste water at a second waste water temperature (Ellis, para. 0023: “routes it to the source heat exchanger 22 through the conduit 74, where heat is rejected to the source”; the temperature limitations are inherently satisfied by transferring heat); and
(b) said water supply is introduced at said second inlet of said first heat exchanger at a second inlet water supply temperature and exits said second outlet of said first heat exchanger as said thermally treated water supply at a second temperature (Ellis, para. 0023: “routes it to the source heat exchanger 22 through the conduit 74, where heat is rejected to the source”; the temperature limitations are inherently satisfied by transferring heat); and
(c) wherein said domestic water is introduced at said first inlet of said second heat exchanger at a first domestic water temperature and exists said first outlet of said second heat exchanger at a second domestic water temperature (Ellis, para. 0023: 
(d) said thermally treated water supply at said third temperature is introduced at said second inlet of said second heat exchanger and exits said second heat exchanger at a supplemented thermally treated water supply at a supplemented thermally treated water supply temperature (Ellis, para. 0023: “where heat can be rejected to the domestic water”; the temperature limitations are inherently satisfied by transferring heat; note italicized “third temperature” which is different from the instant application).
The applicant has not disclosed that having the third temperature equal the second temperature does anything more than produce the predictable result of increasing heat transfer in the first heat exchanger (that is, in Ellis, fig. 1, moving the source heat exchanger 22 to immediately before the desuperheater 40, where the temperature is increased in the circuit). Since it has been held that rearrangement of parts has no patentable significance unless a new and unexpected result is produced, see MPEP 2144.04(VI)(C), it would have been obvious to one having ordinary skill in the art at the time the invention was made, to modify the combined teachings and meet the claimed limitations in order to provide the predictable results of increasing heat transfer in the first heat exchanger.
Claim 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ellis (US-20140123689-A1) in view of Tomczyk (https://www.achrnews.com/articles/133119-the-professor-dont-forget-about-water-as-a-refrigerant) and Moure (US-20120159980-A1) as applied to claim 15 above and in further view of Melink (US-20120318491-A1).
Regarding claim 16, the combined teachings teach:
A method of controlling the temperature of a building as claimed in claim 15.
The combined teachings fail to explicitly teach:
including the step of selectively diverting a portion of said domestic water at said first domestic water temperature between said first inlet of said second heat and said building.
Melink teaches:
including the step of selectively diverting a portion of said domestic water at said first domestic water temperature between said first inlet of said second heat and said building (Melink, fig. 2, via valve 34; also see para. 0031: “A lower reading for the second temperature sensor 48 than the first sensor 46 reflects ground 16 at a desired temperature and the bypass 30 can be inactive, while a higher reading for the second sensor 48 than the first 46 represents ground 16 that is warmer than desired and conditions where the bypass 30 may be active.”).
Therefore, it would have been obvious to a person skilled in the art at the time the invention was filed to modify the method of the combined teachings to include the above claim limitations in view of the teachings of Melink (in the field of space heating and cooling) to reduced energy use (Melink, para. 0005).
Regarding claim 17, the combined teachings teach:
A method of controlling the temperature of a building as claimed in claim 16.
The combined teachings fail to explicitly teach:
including sensing the temperature of said domestic water temperature at said second domestic water temperature to control the temperature at a selected level by activating a diverter valve to divert a portion of said domestic water at said first domestic water temperature between said first inlet of said second heat exchanger and said building.
Melink teaches:
including sensing the temperature of said domestic water temperature at said second domestic water temperature (Melink, fig. 2, temperature sensor 48) to control the temperature at a selected level by activating a diverter valve (Melink, fig. 2, valve 34) to divert a portion of said domestic water at said first domestic water temperature between said first inlet of said second heat exchanger and said building (Melink, fig. 2, via valve 34; also see para. 0031: “A lower reading for the second temperature sensor 48 than the first sensor 46 reflects ground 16 at a desired temperature and the bypass 30 can be inactive, while a higher reading for the second sensor 48 than the first 46 represents ground 16 that is warmer than desired and conditions where the bypass 30 may be active.”).
Therefore, it would have been obvious to a person skilled in the art at the time the invention was filed to modify the method of the combined teachings to include the above claim limitations in view of the teachings of Melink (in the field of space heating and cooling) to reduced energy use (Melink, para. 0005).
Regarding claim 18, the combined teachings teach:
A method of controlling the temperature of a building as claimed in claim 16 including the step of cooling the said building by selectively activating valve (Ellis, fig. 1, reversing valve 56) means and pump (Ellis, fig. 1, compressor 12) means to deliver a first circuit (Ellis, fig. 1, circuit highlighted in thicker lines) wherein:
(i) said waste water at said first waste water temperature is lower than said second waste water temperature
(ii) said water supply at said second inlet temperature is higher than said thermally treated water supply at said second temperature (Ellis, para. 0023: “routes it to the source heat exchanger 22 through the conduit 74, where heat is rejected to the source”; the temperature limitations are inherently satisfied by transferring heat);
(iii) said domestic water at said first domestic water temperature is lower than said second domestic water temperature (Ellis, para. 0023: “where heat can be rejected to the domestic water”; the temperature limitations are inherently satisfied by transferring heat);
(iv) said thermally treated water supply at said second temperature is higher than said supplemented thermally treated water supply (Ellis, para. 0023: “where heat can be rejected to the domestic water”; the temperature limitations are inherently satisfied by transferring heat; note that per claim 15 the location of the first heat exchanger 10 was changed to satisfy the second temperature limitations in (ii) and (iv)).
Regarding claim 19, the combined teachings teach:
A method of controlling the temperature of a building as claimed in claim 18 wherein a heat pump heats the water supply to said second inlet temperature (Ellis, the flow circuit shown in fig. 1 is a heat pump).
Regarding claim 20, the combined teachings teach:
A method of controlling the temperature of a building as claimed in claim 16 including the step of heating the said building by selectively activating valve means and pump means to deliver a second circuit (Ellis, fig. 2, circuit highlighted in thicker lines) wherein: the temperature of said waste water is warmer than said water supply (Ellis, para. 0027: "Expanded low-pressure refrigerant is metered into the source heat exchanger 22, which in this mode is operating as an evaporator, absorbing heat"; second heat exchanger is bypassed so as to heat said building (Ellis, fig. 2, see the supply heat exchanger 20 has been bypassed and that flow is now going through the space heat exchanger 30; note that the desuperheater 40 considered part of the “second heat exchanger” is not bypassed).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US20090145149A1, KR20150114219A, and US20120151950A1 were cited in the PCT search report for family application WO2020220107A1, which will not always appear in patent databases as this application and WO2020220107A1 do not share priority.
US10345004B1 is similar to US20140123689A1 (Ellis).
US20110203303A1 is similar to US20120159980A1 (Mouve).
DE202012102071U1, EP2458304A2, US6041613A, and US20180128506A1 disclose similar heat pump systems for recovering heat from waste water.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M. TRETTEL whose telephone number is (571)272-6750.  The examiner can normally be reached on MTuWThF, 9am-12pm, 1pm-5pm, 6pm-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BENJAMIN TRETTEL/Examiner, Art Unit 3762                                                                                                                                                                                                        
/KENNETH J HANSEN/Primary Examiner, Art Unit 3746